Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 1 of 50




                  EXHIBIT 1
                            Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 2 of 50


             Form 5500                                  Annual Return/Report of Employee Benefit Plan                                                                                      OMB Nos. 1210-0110
                                                                                                                                                                                                    1210-0089
                                                       This form is required to be filed for employee benefit plans under sections 104
         Department of the Treasury                   and 4065 of the Employee Retirement Income Security Act of 1974 (ERISA) and
          Internal Revenue Service
                                                      sections 6047(e), 6057(b), and 6058(a) of the Internal Revenue Code (the Code).
            Department of Labor
                                                                                                                                                                                        2014
          Employee Benefits Security                                          Complete all entries in accordance with
                Administration                                                  the instructions to the Form 5500.
     Pension Benefit Guaranty Corporation
                                                                                                                                                                           This Form is Open to Public
                                                                                                                                                                                   Inspection
Part I          Annual Report Identification Information
For calendar plan year 2014 or fiscal plan year beginning 01/01/2014                                                                    and ending 12/31/2014

A    This return/report is for:
                                                  X   a multiemployer plan;                               X a multiple-employer plan (Filers checking this box must attach a list of
                                                                                                              participating employer information in accordance with the form instructions); or
                                                  X   a single-employer plan;                             X   a DFE (specify)      _C_
B    This return/report is:                       X   the first return/report;                            X   the final return/report;
                                                  X   an amended return/report;                           X   a short plan year return/report (less than 12 months).
C                                                                                                                               X
     If the plan is a collectively-bargained plan, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
D    Check box if filing under:                  X    Form 5558;                             X automatic extension;    X the DFVC program;
                                                 X    special extension (enter description) ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
 Part II    Basic Plan Information—enter all requested information
1a Name of plan                                                                                                                                                              1b     Three-digit plan       001
MCKINSEY & COMPANY,
ABCDEFGHI            INC. (PSRP)
              ABCDEFGHI          PROFIT SHARING
                           ABCDEFGHI             RETIREMENT
                                         ABCDEFGHI              PLAN ABCDEFGHI ABCDEFGHI
                                                        ABCDEFGHI                                                                                                                   number (PN)           001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                        1c     Effective date of plan
                                                                                                                                                                                    07/01/1956
                                                                                                                                                                                    YYYY-MM-DD
2a    Plan sponsor’s name and address; include room or suite number (employer, if for a single-employer plan)                                                                2b     Employer Identification
MCKINSEY & COMPANY, INC.                                                                                                                                                            Number (EIN)
                                                                                                                                                                                    XX-XXXXXXX
                                                                                                                                                                                    012345678
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                        2c     Plan Sponsor’s telephone
D/B/A ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                   number
55 EAST 52ND STREET 21FL
ABCDEFGHI                                                                                                                                                                                212-446-7000
                                                                                                                                                                                    0123456789
NEW YORK, NY 10022
c/o ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                    2d     Business code (see
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                                 instructions)
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                                 012345
                                                                                                                                                                                    541600
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK

Caution: A penalty for the late or incomplete filing of this return/report will be assessed unless reasonable cause is established.
Under penalties of perjury and other penalties set forth in the instructions, I declare that I have examined this return/report, including accompanying schedules,
statements and attachments, as well as the electronic version of this return/report, and to the best of my knowledge and belief, it is true, correct, and complete.


SIGN        Filed with authorized/valid electronic signature.                                          10/01/2015
                                                                                                       YYYY-MM-DD                 JAMES E. FARRELL
                                                                                                                                  ABCDEFGHI        JR.
                                                                                                                                               ABCDEFGHI                        ABCDEFGHI ABCDE
HERE
              Signature of plan administrator                                                          Date                       Enter name of individual signing as plan administrator


SIGN Filed with authorized/valid electronic signature.                                                 10/02/2015
                                                                                                       YYYY-MM-DD                 GUN KERESTECI
                                                                                                                                  ABCDEFGHI   ABCDEFGHI                         ABCDEFGHI ABCDE
HERE
      Signature of employer/plan sponsor                                                               Date                       Enter name of individual signing as employer or plan sponsor


SIGN                                                                                                   YYYY-MM-DD                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
HERE
          Signature of DFE                                                  Date                Enter name of individual signing as DFE
Preparer’s name (including firm name, if applicable) and address (include room or suite number) (optional)              Preparer’s telephone number
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI (optional)
ABCDEFGHI ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                                                                            Form 5500 (2014)
                                                                                                                                                                                           v. 140124
                             Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 3 of 50
              Form 5500 (2014)                                                                                                        Page 2



3a Plan administrator’s name and address X Same as Plan Sponsor                                                                                                                             3b Administrator’s EIN
                                                                                                                                                                                                XX-XXXXXXX
                                                                                                                                                                                               012345678
 MCKINSEY & COMPANY, INC.
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                       3c Administrator’s telephone
 55 EAST
c/o      52ND STREET
     ABCDEFGHI          21FL
                    ABCDEFGHI         ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                         number
 NEW YORK, NY 10022                                                                                                                                                                                212-446-7000
                                                                                                                                                                                                0123456789
123456789 ABCDEFGHI ABCDEFGHI ABCDE
123456789 ABCDEFGHI ABCDEFGHI ABCDE
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK
4 If the name and/or EIN of the plan sponsor has changed since the last return/report filed for this plan, enter the name,4b EIN
      EIN and the plan number from the last return/report:                                                                    012345678
 a Sponsor’s name                                                                                                         4c PN
      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                   012
5 Total number of participants at the beginning of the plan year                                                            5      123456789012
                                                                                                                                           19213
6 Number of participants as of the end of the plan year unless otherwise stated (welfare plans complete only lines 6a(1),
      6a(2), 6b, 6c, and 6d).

a(1) Total number of active participants at the beginning of the plan year ................................................................................ 6a(1)                                                     8306

a(2) Total number of active participants at the end of the plan year ....................................................................................... 6a(2)                                                    8536


b Retired or separated participants receiving benefits ............................................................................................................. 6b                                           104
                                                                                                                                                                                                        123456789012

c Other retired or separated participants entitled to future benefits..........................................................................................                              6c         123456789012
                                                                                                                                                                                                                11174

d Subtotal. Add lines 6a(2), 6b, and 6c. .................................................................................................................................. 6d                          123456789012
                                                                                                                                                                                                                19814

e Deceased participants whose beneficiaries are receiving or are entitled to receive benefits. ................................................                                              6e                   60
                                                                                                                                                                                                        123456789012

f     Total. Add lines 6d and 6e. .................................................................................................................................................           6f                19874
                                                                                                                                                                                                        123456789012

g Number of participants with account balances as of the end of the plan year (only defined contribution plans
      complete this item) ...............................................................................................................................................................    6g                 19814
                                                                                                                                                                                                        123456789012

 h Number of participants that terminated employment during the plan year with accrued benefits that were
   less than 100% vested ......................................................................................................................................................... 6h            0
                                                                                                                                                                                      123456789012
7 Enter the total number of employers obligated to contribute to the plan (only multiemployer plans complete this item)......... 7
8a If the plan provides pension benefits, enter the applicable pension feature codes from the List of Plan Characteristics Codes in the instructions:
      2E      2H       2J

 b If the plan provides welfare benefits, enter the applicable welfare feature codes from the List of Plan Characteristics Codes in the instructions:


9a Plan funding arrangement (check all that apply)                              9b Plan benefit arrangement (check all that apply)
   (1)     X Insurance                                                              (1)       X Insurance
   (2)     X Code section 412(e)(3) insurance contracts                             (2)       X Code section 412(e)(3) insurance contracts
   (3)     X Trust                                                                  (3)       X Trust
   (4)     X General assets of the sponsor                                          (4)       X General assets of the sponsor
10 Check all applicable boxes in 10a and 10b to indicate which schedules are attached, and, where indicated, enter the number attached. (See instructions)
    a Pension Schedules                                                                                                    b General Schedules
      (1)    X R (Retirement Plan Information)                                                                                  (1)           X              H (Financial Information)

      (2)          X        MB (Multiemployer Defined Benefit Plan and Certain Money                                            (2)           X     I (Financial Information – Small Plan)
                            Purchase Plan Actuarial Information) - signed by the plan                                           (3)           X ___
                                                                                                                                                 0 A (Insurance Information)
                            actuary
                                                                                                                                (4)           X     C (Service Provider Information)
      (3)          X        SB (Single-Employer Defined Benefit Plan Actuarial                                                  (5)           X     D (DFE/Participating Plan Information)
                            Information) - signed by the plan actuary                                                           (6)           X     G (Financial Transaction Schedules)
                 Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 4 of 50
       Form 5500 (2014)                                                                 Page 3


Part III          Form M-1 Compliance Information (to be completed by welfare benefit plans)
11a If the plan provides welfare benefits, was the plan subject to the Form M-1 filing requirements during the plan year? (See instructions and 29 CFR
2520.101-2.) ........................………..…. Yes        No
If “Yes” is checked, complete lines 11b and 11c.

11b Is the plan currently in compliance with the Form M-1 filing requirements? (See instructions and 29 CFR 2520.101-2.) …….....      Yes       No

11c Enter the Receipt Confirmation Code for the 2014 Form M-1 annual report. If the plan was not required to file the 2014 Form M-1 annual report,
enter the Receipt Confirmation Code for the most recent Form M-1 that was required to be filed under the Form M-1 filing requirements. (Failure to
enter a valid Receipt Confirmation Code will subject the Form 5500 filing to rejection as incomplete.)

Receipt Confirmation Code______________________
                           Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 5 of 50
              Schedule C (Form 5500) 2011                                                             Page 1

         SCHEDULE C                                        Service Provider Information                                                         OMB No. 1210-0110

            (Form 5500)                                                                                                                              2014
          Department of the Treasury             This schedule is required to be filed under section 104 of the Employee
           Internal Revenue Service                        Retirement Income Security Act of 1974 (ERISA).
            Department of Labor                                                                                                          This Form is Open to Public
   Employee Benefits Security Administration                     File as an attachment to Form 5500.                                            Inspection.
     Pension Benefit Guaranty Corporation
For calendar plan year 2014 or fiscal plan year beginning       01/01/2014                                   and ending       12/31/2014
A Name of plan                                                                                          B Three-digit
MCKINSEY & COMPANY, INC. (PSRP) PROFIT SHARING RETIREMENT PLAN                                                                                      001
ABCDEFGHI                                                                                                    plan number (PN)                     001


C Plan sponsor’s name as shown on line 2a of Form 5500                                                  D Employer Identification Number (EIN)
ABCDEFGHI
MCKINSEY & COMPANY, INC.                                                                                012345678
                                                                                                           XX-XXXXXXX



 Part I      Service Provider Information (see instructions)

  You must complete this Part, in accordance with the instructions, to report the information required for each person who received, directly or indirectly, $5,000
  or more in total compensation (i.e., money or anything else of monetary value) in connection with services rendered to the plan or the person's position with the
  plan during the plan year. If a person received only eligible indirect compensation for which the plan received the required disclosures, you are required to
  answer line 1 but are not required to include that person when completing the remainder of this Part.


1 Information on Persons Receiving Only Eligible Indirect Compensation
a Check "Yes" or "No" to indicate whether you are excluding a person from the remainder of this Part because they received only eligible
  indirect compensation for which the plan received the required disclosures (see instructions for definitions and conditions).. . . . . . . . . . . . . . .   X Yes X No

b If you answered line 1a “Yes,” enter the name and EIN or address of each person providing the required disclosures for the service providers who
  received only eligible indirect compensation. Complete as many entries as needed (see instructions).

                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                                 (b) Enter name and EIN or address of person who provided you disclosure on eligible indirect compensation




                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




  For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                               Schedule C (Form 5500) 2014
                                                                                                                                                                  v.140124
        Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 6 of 50
Schedule C (Form 5500) 2014                                           Page 2- 11   x


            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
                        Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 7 of 50
               Schedule C (Form 5500) 2014
                                                                                          Page 3    - 11 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
     answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
     (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                          (a) Enter name and EIN or address (see instructions)
 AON CONSULTING INC.                                                          8182 MARYLAND AVENUE
                                                                              SUITE 1500
                                                                              ST LOUIS, MO 63105

 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

13             NONE
               ABCDEFGHI                     1251199
                                      123456789012                                                                      123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 MCKINSEY & COMPANY, INC.                                                     55 EAST 52ND STREET
                                                                              NEW YORK, NY 10055


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

15             ABCDEFGHI
               SUBSIDIARY-REC 123456789012
                                       539258                                                                           123456789012345
               DIRECT EX
               ABCDEFGHI           345                          Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 PRICEWATERHOUSECOOPERS PA                                                    300 MADISON AVE.
                                                                              NEW YORK, NY 10017


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

10             NONE
               ABCDEFGHI                       148160
                                      123456789012
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD
                        Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 8 of 50
               Schedule C (Form 5500) 2014
                                                                                          Page 3    - 12 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
     answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
     (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                          (a) Enter name and EIN or address (see instructions)
 WELLS FARGO BANK, N.A.                                                       TRUST OPERATIONS
                                                                              NW 5159 P.O. BOX 2560
                                                                              MINNEAPOLIS, MI 55485-5159

 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

21 63          NONE
               ABCDEFGHI                       75584
                                      123456789012                                                                      123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 HEWITT ASSOCIATES LLC                                                        100 HALF DAY ROAD
                                                                              LINCOLNSHIRE, IL 60069


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

38 70          ABCDEFGHI
               NONE                   123456789012
                                               68350                                                                    123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 BLUE ROCKET ASSOCIATES                                                       118 ROWLAND AVENUE
                                                                              CLIFTON, NJ 07012


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

99             NONE
               ABCDEFGHI                       60458
                                      123456789012
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD
                        Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 9 of 50
               Schedule C (Form 5500) 2014
                                                                                          Page 3    - 13 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
     answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
     (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                          (a) Enter name and EIN or address (see instructions)
 FOLEY/MYERS COMMUNICATIONS, INC.                                             22 FISHKILL ROAD
                                                                              COLD SPRING, NY 10516


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

38             NONE
               ABCDEFGHI                       60176
                                      123456789012                                                                      123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 EXEC-SEARCH GROUP INC                                                        675 THIRD AVENUE
                                                                              NEW YORK, NY 10017


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

61             ABCDEFGHI
               NONE                   123456789012
                                               21656                                                                    123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 PROSKAUER ROSE LLP                                                           ELEVEN TIMES SQUARE
                                                                              NEW YORK, NY 10036-8299


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

29             NONE
               ABCDEFGHI                       18680
                                      123456789012
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD
                       Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 10 of 50
               Schedule C (Form 5500) 2014
                                                                                          Page 3    - 14 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
     answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
     (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                          (a) Enter name and EIN or address (see instructions)
 CBIZ MHM, LLC                                                                1065 AVENUE OF THE AMERICAS
                                                                              NEW YORK, NY 10018


 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

10             NONE
               ABCDEFGHI                       18061
                                      123456789012                                                                      123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)




      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

               ABCDEFGHI              123456789012                                                                      123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)




      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

               ABCDEFGHI              123456789012
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD
                      Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 11 of 50
            Schedule C (Form 5500) 2014                                                   Page 4- 1
                                                                                                  1    x




 Part I Service Provider Information (continued)
3 If you reported on line 2 receipt of indirect compensation, other than eligible indirect compensation, by a service provider, and the service provider is a fiduciary
  or provides contract administrator, consulting, custodial, investment advisory, investment management, broker, or recordkeeping services, answer the following
  questions for (a) each source from whom the service provider received $1,000 or more in indirect compensation and (b) each source for whom the service
  provider gave you a formula used to determine the indirect compensation instead of an amount or estimated amount of the indirect compensation. Complete as
  many entries as needed to report the required information for each source.
                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.
                      Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 12 of 50
          Schedule C (Form 5500) 2014                                                 Page 5- 1   x

 Part II Service Providers Who Fail or Refuse to Provide Information
4 Provide, to the extent possible, the following information for each service provider who failed or refused to provide the information necessary to complete
     this Schedule.
    (a) Enter name and EIN or address of service provider (see        (b) Nature of    (c) Describe the information that the service provider failed or refused to
                              instructions)                               Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)


ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
1234567890
                   Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 13 of 50
           Schedule C (Form 5500) 2014                                 Page 6- 1
                                                                               1   x

Part III    Termination Information on Accountants and Enrolled Actuaries (see instructions)
            (complete as many entries as needed)
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
                        Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 14 of 50


        SCHEDULE D                                       DFE/Participating Plan Information                                              OMB No. 1210-0110
           (Form 5500)
         Department of the Treasury               This schedule is required to be filed under section 104 of the Employee                    2014
          Internal Revenue Service                          Retirement Income Security Act of 1974 (ERISA).

           Department of Labor                                   File as an attachment to Form 5500.
  Employee Benefits Security Administration                                                                                       This Form is Open to Public
                                                                                                                                          Inspection.

For calendar plan year 2014 or fiscal plan year beginning           01/01/2014                            and ending        12/31/2014
A Name of plan                                                                                       B Three-digit
MCKINSEY & COMPANY,      INC. (PSRP)    PROFIT SHARING  RETIREMENT     PLAN ABCDEFGHI
ABCDEFGHI      ABCDEFGHI         ABCDEFGHI       ABCDEFGHI    ABCDEFGHI                                    plan number (PN)              001 001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan or DFE sponsor’s name as shown on line 2a of Form 5500                                        D Employer Identification Number (EIN)
ABCDEFGHI      ABCDEFGHI
MCKINSEY & COMPANY,      INC. ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                     012345678
                                                                                                          XX-XXXXXXX
ABCDEFGHI
 Part I Information on interests in MTIAs, CCTs, PSAs, and 103-12 IEs (to be completed by plans and DFEs)
           (Complete as many entries as needed to report all interests in DFEs)
a Name of MTIA, CCT, PSA, or 103-12 IE: MCKINSEY       MASTER RETIREMENT
                                                    ABCDEFGHI      ABCDEFGHI    TRUST ABCDEFGHI ABCD
                                                    ABCDEFGHI
                                             MCKINSEY  & COMPANYABCDEFGHI
                                                                    INC.              ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity    M     e Dollar value of interest in MTIA, CCT, PSA, or
           XX-XXXXXXX-017                           1                                                                             4234898401
                                                                                                                              -123456789012345
                                           code             103-12 IE at end of year (see instructions)

a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                          Schedule D (Form 5500) 2014
                                                                                                                                                           v. 140124
                    Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 15 of 50
          Schedule D (Form 5500) 2014                                 Page 2   - 11 x

a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
                       Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 16 of 50
              Schedule D (Form 5500) 2014                                                Page 3   - 11 x
6

    Part II     Information on Participating Plans (to be completed by DFEs)
                (Complete as many entries as needed to report all participating plans)
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of         ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor    ABCDEFGHI ABCDEFGHI                                          123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 17 of 50

                                                                                                                                                                  OMB No. 1210-0110
          SCHEDULE H                                                                     Financial Information
             (Form 5500)                                                                                                                                              2014
           Department of the Treasury
                                                              This schedule is required to be filed under section 104 of the Employee
            Internal Revenue Service                        Retirement Income Security Act of 1974 (ERISA), and section 6058(a) of the
            Department of Labor
                                                                                Internal Revenue Code (the Code).
                                                                                                                                                           This Form is Open to Public
   Employee Benefits Security Administration
                                                                                       File as an attachment to Form 5500.                                        Inspection
     Pension Benefit Guaranty Corporation
For calendar plan year 2014 or fiscal plan year beginning 01/01/2014                                                              and ending      12/31/2014
A Name of plan                                                                                                                         B       Three-digit
MCKINSEY   & COMPANY,     INC. (PSRP)    PROFIT SHARING   RETIREMENT  PLAN
ABCDEFGHI       ABCDEFGHI         ABCDEFGHI        ABCDEFGHI     ABCDEFGHI
                                                           ABCDEFGHI                                                                           plan number (PN)                  001   001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                 D Employer Identification Number (EIN)
ABCDEFGHI
MCKINSEY       ABCDEFGHI
          & COMPANY,    INC. ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                     012345678
                                                                                                                                         XX-XXXXXXX
ABCDEFGHI
Part I     Asset and Liability Statement
1 Current value of plan assets and liabilities at the beginning and end of the plan year. Combine the value of plan assets held in more than one trust. Report
   the value of the plan’s interest in a commingled fund containing the assets of more than one plan on a line-by-line basis unless the value is reportable on
   lines 1c(9) through 1c(14). Do not enter the value of that portion of an insurance contract which guarantees, during this plan year, to pay a specific dollar
   benefit at a future date. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete lines 1b(1), 1b(2), 1c(8), 1g, 1h,
   and 1i. CCTs, PSAs, and 103-12 IEs also do not complete lines 1d and 1e. See instructions.
                                   Assets                                                                                         (a) Beginning of Year               (b) End of Year
a Total noninterest-bearing cash ......................................................................                  1a       -123456789012345                -123456789012345
b Receivables (less allowance for doubtful accounts):
     (1) Employer contributions..........................................................................               1b(1)     -123456789012345
                                                                                                                                             1871000              -123456789012345
                                                                                                                                                                                 0
     (2) Participant contributions ........................................................................             1b(2)     -123456789012345                -123456789012345
     (3) Other.....................................................................................................     1b(3)     -123456789012345                -123456789012345
c General investments:
     (1) Interest-bearing cash (include money market accounts & certificates
                                                                                                                        1c(1)     -123456789012345                -123456789012345
          of deposit)............................................................................................
     (2) U.S. Government securities ..................................................................                  1c(2)     -123456789012345                -123456789012345
     (3) Corporate debt instruments (other than employer securities):
           (A) Preferred ........................................................................................      1c(3)(A)   -123456789012345                -123456789012345
           (B) All other ..........................................................................................    1c(3)(B)   -123456789012345                -123456789012345
     (4) Corporate stocks (other than employer securities):
           (A) Preferred ........................................................................................      1c(4)(A)   -123456789012345                -123456789012345
           (B) Common.........................................................................................         1c(4)(B)   -123456789012345                -123456789012345
     (5) Partnership/joint venture interests .........................................................                  1c(5)     -123456789012345                -123456789012345
     (6) Real estate (other than employer real property) .....................................                          1c(6)     -123456789012345                -123456789012345
     (7) Loans (other than to participants) ..........................................................                  1c(7)     -123456789012345                -123456789012345
     (8) Participant loans ....................................................................................         1c(8)                 6551899
                                                                                                                                  -123456789012345                           6848807
                                                                                                                                                                  -123456789012345
     (9) Value of interest in common/collective trusts .........................................                        1c(9)     -123456789012345                -123456789012345
    (10) Value of interest in pooled separate accounts .......................................                         1c(10)     -123456789012345                -123456789012345
    (11) Value of interest in master trust investment accounts ............................                            1c(11)              3724342000
                                                                                                                                  -123456789012345                        4234898401
                                                                                                                                                                  -123456789012345
    (12) Value of interest in 103-12 investment entities .......................................                       1c(12)     -123456789012345                -123456789012345
    (13) Value of interest in registered investment companies (e.g., mutual
         funds)....................................................................................
                                                                                                                       1c(13)     -123456789012345                -123456789012345
    (14) Value of funds held in insurance company general account (unallocated
         contracts) ..............................................................................................
                                                                                                                       1c(14)     -123456789012345                -123456789012345
    (15) Other .....................................................................................................   1c(15)                2903841
                                                                                                                                  -123456789012345                          1964642
                                                                                                                                                                  -123456789012345

For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                                                 Schedule H (Form 5500) 2014
                                                                                                                                                                                 v. 140124
                            Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 18 of 50
               Schedule H (Form 5500) 2014                                                                                           Page 2

1d Employer-related investments:                                                                                                              (a) Beginning of Year     (b) End of Year
      (1) Employer securities ..................................................................................           1d(1)              -123456789012345        -123456789012345
      (2) Employer real property .............................................................................             1d(2)              -123456789012345        -123456789012345
1e Buildings and other property used in plan operation .......................................                              1e                -123456789012345        -123456789012345
1f Total assets (add all amounts in lines 1a through 1e) .....................................                               1f                      3735668740
                                                                                                                                              -123456789012345               4243711850
                                                                                                                                                                      -123456789012345
                                           Liabilities
1g Benefit claims payable....................................................................................               1g                         1824227
                                                                                                                                              -123456789012345                 1963086
                                                                                                                                                                      -123456789012345
1h Operating payables ........................................................................................              1h                         1575162
                                                                                                                                              -123456789012345                 1601028
                                                                                                                                                                      -123456789012345
1i Acquisition indebtedness ................................................................................                 1i               -123456789012345        -123456789012345
1j Other liabilities................................................................................................         1j                         939198
                                                                                                                                              -123456789012345                 2423643
                                                                                                                                                                      -123456789012345
1k Total liabilities (add all amounts in lines 1g through1j) ....................................                           1k                         4338587
                                                                                                                                              -123456789012345                 5987757
                                                                                                                                                                      -123456789012345
                                         Net Assets
1l Net assets (subtract line 1k from line 1f) .........................................................                      1l                      3731330153
                                                                                                                                              -123456789012345               4237724093
                                                                                                                                                                      -123456789012345

 Part II Income and Expense Statement
2 Plan income, expenses, and changes in net assets for the year. Include all income and expenses of the plan, including any trust(s) or separately maintained
     fund(s) and any payments/receipts to/from insurance carriers. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete
     lines 2a, 2b(1)(E), 2e, 2f, and 2g.
                                                   Income                                                                                         (a) Amount               (b) Total
 a Contributions:
      (1) Received or receivable in cash from: (A) Employers.................................                             2a(1)(A)                    62276767
                                                                                                                                              -123456789012345
            (B) Participants ......................................................................................       2a(1)(B)                   241295227
                                                                                                                                              -123456789012345
            (C) Others (including rollovers) ...............................................................              2a(1)(C)            -123456789012345
      (2) Noncash contributions ..............................................................................             2a(2)              -123456789012345
      (3) Total contributions. Add lines 2a(1)(A), (B), (C), and line 2a(2).................                               2a(3)                                              303571994
                                                                                                                                                                      -123456789012345
 b Earnings on investments:
      (1) Interest:
          (A) Interest-bearing cash (including money market accounts and
               certificates of deposit).......................................................................
                                                                                                                          2b(1)(A)            -123456789012345
            (B) U.S. Government securities ..............................................................                 2b(1)(B)            -123456789012345
            (C) Corporate debt instruments ..............................................................                 2b(1)(C)            -123456789012345
            (D) Loans (other than to participants) .....................................................                  2b(1)(D)            -123456789012345
            (E) Participant loans ...............................................................................         2b(1)(E)                      216015
                                                                                                                                              -123456789012345
            (F) Other ................................................................................................    2b(1)(F)            -123456789012345
            (G) Total interest. Add lines 2b(1)(A) through (F) ....................................                       2b(1)(G)                                              216015
                                                                                                                                                                      -123456789012345
      (2) Dividends: (A) Preferred stock ..................................................................               2b(2)(A)            -123456789012345
            (B) Common stock..................................................................................            2b(2)(B)            -123456789012345
            (C) Registered investment company shares (e.g. mutual funds) .............                                    2b(2)(C)

            (D) Total dividends. Add lines 2b(2)(A), (B), and (C)                                                         2b(2)(D)                                                  0
                                                                                                                                                                      -123456789012345
      (3) Rents........................................................................................................    2b(3)                                      -123456789012345
      (4) Net gain (loss) on sale of assets: (A) Aggregate proceeds ......................                                2b(4)(A)            -123456789012345
            (B) Aggregate carrying amount (see instructions) ...................................                          2b(4)(B)            -123456789012345
            (C) Subtract line 2b(4)(B) from line 2b(4)(A) and enter result .................                              2b(4)(C)                                    -123456789012345
                                                                                                                                                                                    0

      (5) Unrealized appreciation (depreciation) of assets: (A) Real estate........................                       2b(5)(A)            -123456789012345
            (B) Other ................................................................................................    2b(5)(B)            -123456789012345
            (C) Total unrealized appreciation of assets.
                Add lines 2b(5)(A) and (B)................................................................
                                                                                                                          2b(5)(C)                                    -123456789012345
                                                                                                                                                                                    0
                            Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 19 of 50
              Schedule H (Form 5500) 2014                                                                                             Page 3

                                                                                                                                                      (a) Amount            (b) Total
      (6) Net investment gain (loss) from common/collective trusts .........................                                2b(6)                                       -123456789012345
      (7) Net investment gain (loss) from pooled separate accounts .......................                                  2b(7)                                       -123456789012345
      (8) Net investment gain (loss) from master trust investment accounts............                                      2b(8)                                               364571055
                                                                                                                                                                        -123456789012345
      (9) Net investment gain (loss) from 103-12 investment entities ......................                                 2b(9)                                       -123456789012345
     (10) Net investment gain (loss) from registered investment
          companies (e.g., mutual funds).................................................................
                                                                                                                           2b(10)                                       -123456789012345
 c Other income..................................................................................................             2c                                        -123456789012345
 d Total income. Add all income amounts in column (b) and enter total.....................                                    2d                                                668359064
                                                                                                                                                                        -123456789012345
                                        Expenses
 e Benefit payment and payments to provide benefits:
      (1) Directly to participants or beneficiaries, including direct rollovers ..............                              2e(1)                -123456789012345
                                                                                                                                                         159687724
      (2) To insurance carriers for the provision of benefits.....................................                          2e(2)                -123456789012345
      (3) Other ........................................................................................................    2e(3)                -123456789012345
      (4) Total benefit payments. Add lines 2e(1) through (3)..................................                             2e(4)                                               159687724
                                                                                                                                                                        -123456789012345
 f    Corrective distributions (see instructions) .......................................................                     2f                                                    20848
                                                                                                                                                                        -123456789012345
 g    Certain deemed distributions of participant loans (see instructions) ................                                   2g                                        -123456789012345
 h    Interest expense .............................................................................................          2h                                        -123456789012345
 i    Administrative expenses: (1) Professional fees..............................................                          2i(1)                          235190
                                                                                                                                                 -123456789012345
      (2) Contract administrator fees.......................................................................                2i(2)                         1251199
                                                                                                                                                 -123456789012345
      (3) Investment advisory and management fees..............................................                             2i(3)                -123456789012345
      (4) Other ........................................................................................................    2i(4)                          770163
                                                                                                                                                 -123456789012345
      (5) Total administrative expenses. Add lines 2i(1) through (4)........................                                2i(5)                                                 2256552
                                                                                                                                                                        -123456789012345
 j Total expenses. Add all expense amounts in column (b) and enter total ........                                             2j                                                161965124
                                                                                                                                                                        -123456789012345
                  Net Income and Reconciliation
 k Net income (loss). Subtract line 2j from line 2d...........................................................                2k                                                506393940
                                                                                                                                                                        -123456789012345
 l Transfers of assets:
      (1) To this plan ...............................................................................................      2l(1)                                       -123456789012345
      (2) From this plan ..........................................................................................         2l(2)                                       -123456789012345

 Part III Accountant’s Opinion
3 Complete lines 3a through 3c if the opinion of an independent qualified public accountant is attached to this Form 5500. Complete line 3d if an opinion is not
     attached.
 a The attached opinion of an independent qualified public accountant for this plan is (see instructions):
       (1) X Unqualified        (2) X Qualified      (3) X Disclaimer         (4) X Adverse
 b Did the accountant perform a limited scope audit pursuant to 29 CFR 2520.103-8 and/or 103-12(d)?                                X Yes                                           X No
 c Enter the name and EIN of the accountant (or accounting firm) below:
                   ABCDEFGHI
        (1) Name: GRANT   THORNTON   ABCDEFGHI ABCDEFGHI ABCD                                                123456789
                                                                                                    (2) EIN: XX-XXXXXXX
 d The opinion of an independent qualified public accountant is not attached because:
        (1) X This form is filed for a CCT, PSA, or MTIA.    (2) X It will be attached to the next Form 5500 pursuant to 29 CFR 2520.104-50.

 Part IV Compliance Questions
4    CCTs and PSAs do not complete Part IV. MTIAs, 103-12 IEs, and GIAs do not complete lines 4a, 4e, 4f, 4g, 4h, 4k, 4m, 4n, or 5.
       103-12 IEs also do not complete lines 4j and 4l. MTIAs also do not complete line 4l.
       During the plan year:                                                                                                                               Yes     No       Amount
 a     Was there a failure to transmit to the plan any participant contributions within the time
       period described in 29 CFR 2510.3-102? Continue to answer “Yes” for any prior year failures
       until fully corrected. (See instructions and DOL’s Voluntary Fiduciary Correction Program.) .....                                             4a            X    -123456789012345
 b     Were any loans by the plan or fixed income obligations due the plan in default as of the
       close of the plan year or classified during the year as uncollectible? Disregard participant loans
       secured by participant’s account balance. (Attach Schedule G (Form 5500) Part I if “Yes” is
       checked.)..................................................................................................................................   4b            X    -123456789012345
                          Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 20 of 50
            Schedule H (Form 5500) 2014                                                                                      Page 4- 1X


                                                                                                                                                          Yes       No               Amount
 c    Were any leases to which the plan was a party in default or classified during the year as
      uncollectible? (Attach Schedule G (Form 5500) Part II if “Yes” is checked.) .............................                                      4c             X           -123456789012345
 d    Were there any nonexempt transactions with any party-in-interest? (Do not include transactions
      reported on line 4a. Attach Schedule G (Form 5500) Part III if “Yes” is
      checked.)..................................................................................................................................    4d             X           -123456789012345
 e    Was this plan covered by a fidelity bond? .................................................................................                    4e   X                     -123456789012345
                                                                                                                                                                                          10000000
 f    Did the plan have a loss, whether or not reimbursed by the plan’s fidelity bond, that was caused
      by fraud or dishonesty? ...........................................................................................................            4f             X           -123456789012345
 g    Did the plan hold any assets whose current value was neither readily determinable on an
      established market nor set by an independent third party appraiser? ........................................                                   4g             X           -123456789012345
 h    Did the plan receive any noncash contributions whose value was neither readily
      determinable on an established market nor set by an independent third party appraiser?.........                                                4h             X           -123456789012345
 i    Did the plan have assets held for investment? (Attach schedule(s) of assets if “Yes” is checked,
      and see instructions for format requirements.) ..........................................................................                      4i   X
 j    Were any plan transactions or series of transactions in excess of 5% of the current
      value of plan assets? (Attach schedule of transactions if “Yes” is checked, and
      see instructions for format requirements.) .................................................................................                   4j             X
 k    Were all the plan assets either distributed to participants or beneficiaries, transferred to another
      plan, or brought under the control of the PBGC? ......................................................................                         4k             X

 l Has the plan failed to provide any benefit when due under the plan?........................................                                       4l             X           -123456789012345
 m If this is an individual account plan, was there a blackout period? (See instructions and 29 CFR
      2520.101-3.) .............................................................................................................................    4m              X

 n    If 4m was answered “Yes,” check the “Yes” box if you either provided the required notice or one
      of the exceptions to providing the notice applied under 29 CFR 2520.101-3. ............................                                        4n
5a Has a resolution to terminate the plan been adopted during the plan year or any prior plan year?
      If “Yes,” enter the amount of any plan assets that reverted to the employer this year...........................                              X Yes X No     Amount:-123

5b    If, during this plan year, any assets or liabilities were transferred from this plan to another plan(s), identify the plan(s) to which assets or liabilities were
      transferred. (See instructions.)


      5b(1) Name of plan(s)                                                                                                                                      5b(2) EIN(s)             5b(3) PN(s)
      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                         123456789                     123
      ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI
      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI


ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                     123456789                     123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                     123456789                     123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                     123456789                     123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
 5c If the plan is a defined benefit plan, is it covered under the PBGC insurance program (see ERISA section 4021)? ..... X Yes X No X Not determined

Part V    Trust Information (optional)
6a Name of trust ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                        6b Trust’s EIN
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                             Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 21 of 50

                                                                                                                                                                                                   OMB No. 1210-0110
          SCHEDULE R                                                               Retirement Plan Information
              (Form 5500)                                                                                                                                                                              2014
           Department of the Treasury
                                                                  This schedule is required to be filed under section 104 and 4065 of the
            Internal Revenue Service                              Employee Retirement Income Security Act of 1974 (ERISA) and section
                                                                           6058(a) of the Internal Revenue Code (the Code).                                                                  This Form is Open to Public
             Department of Labor
    Employee Benefits Security Administration                                                                                                                                                        Inspection.
                                                                                          File as an attachment to Form 5500.
      Pension Benefit Guaranty Corporation
For calendar plan year 2014 or fiscal plan year beginning                                    01/01/2014                                                  and ending                 12/31/2014
A Name of plan                                                                                                                                                       B Three-digit
MCKINSEY & COMPANY,
ABCDEFGHI      ABCDEFGHIINC. (PSRP)  PROFIT SHARING
                              ABCDEFGHI                RETIREMENT
                                               ABCDEFGHI          PLAN ABCDEFGHI
                                                            ABCDEFGHI                                                                                                        plan number
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                  (PN)                       001             001
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                                               D Employer Identification Number (EIN)
MCKINSEY & COMPANY,
ABCDEFGHI      ABCDEFGHIINC. ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                   XX-XXXXXXX
                                                                                                                                                                       012345678
ABCDEFGHI
 Part I          Distributions
All references to distributions relate only to payments of benefits during the plan year.

1      Total value of distributions paid in property other than in cash or the forms of property specified in the
       instructions..........................................................................................................................................................          1           -1234567890123450
2      Enter the EIN(s) of payor(s) who paid benefits on behalf of the plan to participants or beneficiaries during the year (if more than two, enter EINs of the two
       payors who paid the greatest dollar amounts of benefits):
         EIN(s):                XX-XXXXXXX
                               _______________________________                                                                XX-XXXXXXX
                                                                                                                             _______________________________
       Profit-sharing plans, ESOPs, and stock bonus plans, skip line 3.

3      Number of participants (living or deceased) whose benefits were distributed in a single sum, during the plan
       year......................................................................................................................................................................      3                        12345678
  Part II            Funding Information (If the plan is not subject to the minimum funding requirements of section of 412 of the Internal Revenue Code or
                     ERISA section 302, skip this Part)
4      Is the plan administrator making an election under Code section 412(d)(2) or ERISA section 302(d)(2)? .........................                                                     X Yes         X No          X N/A
       If the plan is a defined benefit plan, go to line 8.

5      If a waiver of the minimum funding standard for a prior year is being amortized in this
       plan year, see instructions and enter the date of the ruling letter granting the waiver.                                                Date:       Month _________                 Day _________    Year _________
       If you completed line 5, complete lines 3, 9, and 10 of Schedule MB and do not complete the remainder of this schedule.
6     a Enter the minimum required contribution for this plan year (include any prior year accumulated funding
                                                                                                                                                                                      6a           -123456789012345
             deficiency not waived) ...................................................................................................................................
      b Enter the amount contributed by the employer to the plan for this plan year ................................................... .                                             6b           -123456789012345
      c Subtract the amount in line 6b from the amount in line 6a. Enter the result
            (enter a minus sign to the left of a negative amount) ......................................................................................                              6c           -123456789012345
       If you completed line 6c, skip lines 8 and 9.
7      Will the minimum funding amount reported on line 6c be met by the funding deadline?......................................                                                           X Yes         X No          X N/A

8      If a change in actuarial cost method was made for this plan year pursuant to a revenue procedure or other
       authority providing automatic approval for the change or a class ruling letter, does the plan sponsor or plan
       administrator agree with the change?.................................................................................................................                               X Yes         X No          X N/A

 Part III            Amendments
9      If this is a defined benefit pension plan, were any amendments adopted during this plan
       year that increased or decreased the value of benefits? If yes, check the appropriate
       box. If no, check the “No” box.........................................................................................                       X Increase                     X Decrease        X Both           X No
Part IV                    ESOPs (see instructions). If this is not a plan described under Section 409(a) or 4975(e)(7) of the Internal Revenue Code,
                            skip this Part.
10 Were unallocated employer securities or proceeds from the sale of unallocated securities used to repay any exempt loan? .............                                                                   X Yes        X No
11 a Does the ESOP hold any preferred stock? .................................................................................................................................                             X Yes        X No
   b If the ESOP has an outstanding exempt loan with the employer as lender, is such loan part of a “back-to-back” loan?                                                                                   X Yes        X No
              (See instructions for definition of “back-to-back” loan.) ...............................................................................................................
12 Does the ESOP hold any stock that is not readily tradable on an established securities market? .......................................................                                                  X Yes        X No
 For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                                                                               Schedule R (Form 5500) 2014
                                                                                                                                                                                                                 v. 140124
                    Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 22 of 50
           Schedule R (Form 5500) 2014                                              Page 2   - 11 x

 Part V           Additional Information for Multiemployer Defined Benefit Pension Plans
13 Enter the following information for each employer that contributed more than 5% of total contributions to the plan during the plan year (measured in
      dollars). See instructions. Complete as many entries as needed to report all applicable employers.
     a     Name of contributing employer

     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify):
     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________
     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________
                          Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 23 of 50
             Schedule R (Form 5500) 2014                                                                                       Page 3


14 Enter the number of participants on whose behalf no contributions were made by an employer as an employer of the
      participant for:
      a The current year ............................................................................................................................................... 14a            123456789012345
      b The plan year immediately preceding the current plan year .............................................................................. 14b                                    123456789012345
      c The second preceding plan year ...................................................................................................................... 14c                       123456789012345
15 Enter the ratio of the number of participants under the plan on whose behalf no employer had an obligation to make an
      employer contribution during the current plan year to:
      a The corresponding number for the plan year immediately preceding the current plan year ............................... 15a                                                      123456789012345
      b The corresponding number for the second preceding plan year ....................................................................... 15b                                         123456789012345
16 Information with respect to any employers who withdrew from the plan during the preceding plan year:
      a Enter the number of employers who withdrew during the preceding plan year ............................................... 16a                                                   123456789012345
      b If line 16a is greater than 0, enter the aggregate amount of withdrawal liability assessed or estimated to be                                                16b
           assessed against such withdrawn employers ...................................................................................................                                123456789012345
17 If assets and liabilities from another plan have been transferred to or merged with this plan during the plan year, check box and see instructions regarding
   supplemental information to be included as an attachment. ....................................................................................................................... X

  Part VI            Additional Information for Single-Employer and Multiemployer Defined Benefit Pension Plans
18 If any liabilities to participants or their beneficiaries under the plan as of the end of the plan year consist (in whole or in part) of liabilities to such participants
     and beneficiaries under two or more pension plans as of immediately before such plan year, check box and see instructions regarding supplemental
     information to be included as an attachment ....................................................................................................................................................................... X

19 If the total number of participants is 1,000 or more, complete lines (a) through (c)
   a Enter the percentage of plan assets held as:
          Stock: _____% Investment-Grade Debt: _____       10.0 % High-Yield Debt: _____% Real Estate: _____% Other: _____
                                                                                                                       90.0 %
   b Provide the average duration of the combined investment-grade and high-yield debt:
         X 0-3 years X 3-6 years X 6-9 years X 9-12 years X 12-15 years X 15-18 years X 18-21 years X 21 years or more
   c What duration measure was used to calculate line 19(b)?
         X Effective duration X Macaulay duration X Modified duration X Other (specify):
Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 24 of 50




         McKinsey & Company, Inc.
         Profit-Sharing Retirement Plan
         Financial Statements and
         Supplemental Schedule
         December 31, 2014 and 2013
      Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 25 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Index
December 31, 2014 and 2013

                                                                                                                                        Page(s)

Report of Independent Certified Public Accountants ......................................................................... 1-2

Financial Statements

Statements of Net Assets Available for Benefits.......................................................................................... 3

Statements of Changes in Net Assets Available for Benefits ...................................................................... 4

Notes to Financial Statements ............................................................................................................... 5–22

Supplemental Schedule*

Schedule H, Line 4i- Schedule of Assets (Held at End of Year) ................................................................ 24

* Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and
  Regulations for Reporting and Disclosure under the Employee Retirement Income Security
  Act of 1974 (“ERISA”) have been omitted because they are not applicable.
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 26 of 50




                                                                                           Grant Thornton LLP
                                                                                           757 Third Avenue, 9th Floor
                                                                                           New York, NY 10017
                                                                                           T 212.599.0100
                                                                                           F 212.370.4520
                                                                                           GrantThornton.com
                                                                                           linkd.in/GrantThorntonUS
                                                                                           twitter.com/GrantThorntonUS



               REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS



To the Participants and Administrative Committee and Trustees of the
   McKinsey & Company, Inc. Profit–Sharing Retirement Plan

We have audited the accompanying financial statements of the McKinsey & Company, Inc. Profit-Sharing
Retirement Plan (the “Plan”), which comprise the statement of net assets available for benefits as of December 31,
2014, and the related statement of changes in net assets available for benefits for the year ended December 31, 2014,
and the related notes to the financial statements.

Management’s responsibility for the financial statements
Management is responsible for the preparation and fair presentation of these financial statements in accordance with
accounting principles generally accepted in the United States of America; this includes the design, implementation,
and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are
free from material misstatement, whether due to fraud or error.

Auditor’s responsibility
Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our
audit in accordance with auditing standards generally accepted in the United States of America. Those standards
require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements
are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial
statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of
material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments,
the auditor considers internal control relevant to the Plan’s preparation and fair presentation of the financial
statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of
expressing an opinion on the effectiveness of the Plan’s internal control. Accordingly, we express no such opinion.
An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of
significant accounting estimates made by management, as well as evaluating the overall presentation of the financial
statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit
opinion.

               Grant Thornton LLP
               U.S. member firm of Grant Thornton International Ltd
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 27 of 50



Opinion
In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets
available for benefits of the Plan as of December 31, 2014, and the changes in net assets available for benefits for
the year ended December 31, 2014 in accordance with accounting principles generally accepted in the United States
of America.

Supplementary information
Our audit was conducted for the purpose of forming an opinion on the financial statements as a whole. The
supplemental schedule of assets (held at the end of the year) as of December 31, 2014 is presented for purposes of
additional analysis and is not a required part of the financial statements, but is supplementary information required
by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement
Income Security Act of 1974. Such supplementary information is the responsibility of the Plan’s management and
was derived from and relates directly to the underlying accounting and other records used to prepare the financial
statements. The information has been subjected to the auditing procedures applied in the audit of the financial
statements and certain additional procedures. These additional procedures included comparing and reconciling the
information directly to the underlying accounting and other records used to prepare the financial statements or to
the financial statements themselves, and other additional procedures in accordance with auditing standards generally
accepted in the United States of America. In our opinion, the supplemental schedule is fairly stated, in all material
respects, in relation to the financial statements as a whole.

Other matter
The financial statements of the Plan as of and for the year ended December 31, 2013, were audited by other auditors
whose report dated July 31, 2014, expressed an unmodified opinion on those financial statements.



New York, New York
July 31, 2015




                                                         2
    Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 28 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Statements of Net Assets Available for Benefits
December 31, 2014 and 2013

                                                                           2014                 2013

Assets

Investments - Plan interest in the McKinsey Master
   Retirement Trust                                                  $ 4,234,898,401       $ 3,724,342,000
Receivables
  Notes receivable from participants                                        6,848,807           6,551,899
  Firm contributions receivable                                                     -           1,871,000
      Total assets                                                     4,241,747,208        3,732,764,899


Liabilities
Firm Contribution Payable                                                   2,402,794                   -
Accrued administrative and other expenses                                   1,601,028           1,575,162
      Total liabilities                                                     4,003,823           1,575,162


      Net assets available for benefits                              $ 4,237,743,385       $ 3,731,189,737




              The accompanying notes are an integral part of these financial statements.

                                                  3
    Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 29 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Statements of Changes in Net Assets Available for Benefits
Years Ended December 31, 2014 and 2013

                                                                     2014                2013

Additions to net assets available for benefits
   attributed to:
Plan interest in the McKinsey Master Retirement
   Trust investment income                                    $    364,571,055    $    233,928,481
Interest on participant notes                                          216,015             211,704
Contributions
   Firm                                                             62,276,767          64,289,582
   Participants                                                    245,142,830          75,483,370
          Total additions                                          672,206,667         373,913,137
Deductions from net assets available for benefits
 attributed to:
Participant benefits                                               163,396,467         155,836,473
Administrative and other expenses                                    2,256,552           1,849,520
          Total deductions                                         165,653,019         157,685,993
          Net increase                                             506,553,648         216,227,144
Net assets available for benefits
Beginning of year                                                 3,731,189,737       3,514,962,593
End of year                                                   $ 4,237,743,385     $ 3,731,189,737




               The accompanying notes are an integral part of these financial statements.

                                                   4
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 30 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

1.    Description of the Plan

     The following brief description of the McKinsey & Company, Inc. Profit-Sharing Retirement Plan (the
     “Plan”) is provided for general information purposes only. Participants should refer to the Plan
     document for more complete information.

     General
     The Plan is a defined contribution plan covering all full and part-time employees of McKinsey &
     Company, Inc. and subsidiaries (the “Firm”). It is subject to the provisions of the Employee
     Retirement Income Security Act of 1974 (“ERISA”).

     Participation
     Eligible employees of the Firm become participants in the Plan immediately upon employment.
     Normal retirement is at age 65. Early retirement is at age 50.

     Contributions
     Firm contributions are made at the discretion of its Board of Directors. The Plan permits 401(k) pre-
     tax salary reduction, Roth 401(k) after-tax, and other voluntary after-tax contributions from a
     participant subject to a combined limitation of 80 percent (70 percent if making Roth or after tax
     contributions) of a participant’s qualified compensation as defined under Section 401(a)(17) of the
     Internal Revenue Code (the “Code”), or $17,500 for 2014 and 2013. The Plan’s qualified
     compensation limit was $170,000 in 2014 and 2013. Participants age 50 or older may make
     additional catch-up contributions of up to $5,500 on a 401(k) pre-tax or Roth 401(k) after-tax basis.
     The maximum total participant and Firm contribution allowed for a participant was $52,000 and
     $51,000 for 2014 and 2013. Rollovers in the Plan at December 31, 2014 were approximately
     $188,000,000, the majority of which represent rollovers due to the SRP Plan termination.

      Investment Options and Master Trust (See Notes 6 and 7)
     Plan assets are held in the McKinsey Master Retirement Trust (the “Trust”). The Trust also includes
     the investments of the McKinsey & Company, Inc. Money Purchase Pension Plan and the McKinsey
     & Company, Inc. Supplemental Retirement Plan. Participant contributions and Firm contributions are
     invested in one or more of the investment portfolios (the “Portfolio”) of the Trust as directed by Plan
     participants. Annually, participants may reallocate balances among the investment portfolios. The
     plans do not own specific Trust assets unless the Administrative Committee has specified that an
     investment is allocated only to a specific plan; rather, the plans maintain individual beneficial interests
     in such assets. The portion of investment assets allocable to each plan is based upon the
     participant’s account balance within each plan. Investment income for each investment is allocated
     to each plan based on the relationship of each plan’s beneficial interest in the investment to the total
     beneficial interest of all plans in the investment. Details regarding the Trust and the investment
     options are presented in Notes 6 and 7. The Trust is governed by trustees appointed by the Firm’s
     Board of Directors.

     Vesting
     Contributions are 100% vested at all times.




                                                      5
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 31 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

1.   Description of the Plan (continued)

     Withdrawals
     Within limitations set forth in the Plan, participants may withdraw their voluntary contributions at any
     time. Firm contributions and earnings thereon cannot be withdrawn until termination of service.
     Participants may use their account balance to purchase life insurance policies as described in Note 7
     under Qualified Plan Life Insurance. Participants may elect to receive the value of their accounts
     under a variety of options including a life annuity or lump-sum distribution.

     Administration
     The Plan is administered by the Administrative Committee appointed by the Trustees.

     Participant Accounts
     Each participant’s account is credited with the participant’s contribution and allocations of (a) the
     Firm’s contribution and (b) Plan earnings, and charged with an allocation of administrative expenses.
     The benefit to which a participant is entitled is the benefit that can be provided from the participant’s
     vested account.

     Participant Notes
     Plan participants have the right, within limitations, to obtain personal loans from the Plan,
     collateralized by their interest in the Plan. Interest on these loans is charged at the prime rate, and
     was 3.25% for new loans in 2014 and 2013. Principal and interest is paid ratably through monthly
     payroll deductions. Loan terms range from one to five years. Participant notes are reported at cost,
     which approximates fair value.

2.   Summary of Significant Accounting Policies

     Basis of Accounting
     The accounts of the Plan are maintained and the financial statements have been prepared on the
     accrual basis of accounting.

     Use of Estimates
     The preparation of financial statements in conformity with accounting principles generally accepted
     in the United States of America requires management to make estimates and assumptions that affect
     the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets
     and liabilities. Actual results could differ from those estimates. Certain investment values have been
     estimated as discussed below and those estimates could change significantly in the near term.

     Fair Value Measurements
     ASC Topic 820, Fair Value Measurements and Disclosures, establishes a fair value hierarchy and
     specifies that a valuation technique used to measure fair value shall maximize the use of observable
     inputs and minimize the use of unobservable inputs. The objective of a fair value measurement is to
     determine the price that would be received to sell an asset or paid to transfer a liability in an orderly
     transaction between market participants at the measurement date (an exit price). Accordingly the
     fair value hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in
     active markets for identical assets or liabilities (Level 1) and the lowest priority to valuations based
     upon unobservable inputs that are significant to the valuation (Level 3).




                                                     6
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 32 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

2.   Summary of Significant Accounting Policies (continued)
     The levels of the fair value hierarchy under FASB ASC Topic 820 are as follows:

     Level 1 – Price quotations in active markets/exchanges for identical securities

     Level 2 – Other observable inputs (including, but not limited to: quoted prices for similar assets or
     liabilities in markets that are not active, inputs other than quoted prices that are observable for the
     assets or liabilities (such as interest rates, yield curves, volatilities, prepayment spreads, loss
     severities, credit risks, and default rates) or other market-corroborated inputs)

     Level 3 – Unobservable inputs based on the best information available in the circumstance, to the
     extent observable inputs are not available (including the Company’s own assumptions used in
     determining the fair value of investments)

     The inputs or methodology used for valuing securities are not necessarily an indication of the risk
     associated with investing in those securities.

     The Trust’s investments in the Portfolio funds traded on a securities exchange are classified primarily
     within Level 1 of the fair value hierarchy.

     The Trust’s investments in Portfolio funds not otherwise traded on a securities exchange are mostly
     classified within Level 2 of the fair value hierarchy as the value of these interests are primarily based
     on the respective net asset value reported by management of each Portfolio fund rather than market
     transactions and other observable market data. The Trust also considers whether an adjustment to
     the net asset value reported by the Portfolio fund is necessary based upon various factors, including,
     but not limited to, the attributes of the interest in the Portfolio fund held, including the rights and
     obligations, and any restrictions on or illiquidity of such interests, and the fair value of such Portfolio
     fund’s investment portfolio or other assets and liabilities. The significance of any redemption
     restriction will be assessed in determining if the Portfolio fund investment should be within Level 3.

     Trust Investments (See Notes 6 and 7)
     Securities listed on a securities exchange or traded over the counter are reported at market value
     based upon published quotations. Certain commingled investment funds are reported at market
     value based upon the published quotations for the equity and debt securities comprising these funds.
     Certificates of deposit and other short-term investments are carried at cost, which approximates fair
     value because of the short maturity of these investments. Management of the Trust uses valuations,
     as determined in good faith by the general partners of the partnerships and the managements of the
     corporations, to value its investments in limited partnerships and investment corporations. Certain
     commingled investment funds for which no quotations are readily available have been valued by
     management of the Trust, as determined in good faith by the respective investment manager. The
     values assigned to the limited partnerships, investment corporations and certain commingled
     investment funds do not necessarily represent amounts, which might be ultimately realized upon the
     sale or other disposition, since such amounts depend on future circumstances and cannot reasonably
     be determined until the actual liquidation occurs.




                                                      7
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 33 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

2.   Summary of Significant Accounting Policies (continued)

     Because of the inherent uncertainty of such valuations, those estimated fair values may differ
     significantly from the values that would have been used had a ready market for the investments
     existed, and the differences could be material. Forward foreign currency contracts are carried as
     short-term investments at fair value with gains and losses on these contracts recognized currently in
     the Trust’s financial statements. Futures contracts are carried at market value with gains and losses
     on these contracts recognized currently in the Trust’s financial statements.

     Security transactions are recorded on a trade date basis. Interest income is recorded as earned, and
     dividend income is recorded on the ex-dividend date.

     Investment income for each Portfolio and administrative expenses relating to the Trust are allocated
     to the plans based upon beginning monthly balances invested by each plan.

     Payments of Benefits
     Benefits are recorded when paid.

     Expenses
     Normal expenses incurred in connection with security transactions, investment management and
     custody fees are paid by the Trust. These expenses are deducted in arriving at the investment
     income that is allocated from the Trust to the Plan. Administrative expenses such as audit and record
     keeping fees are paid by the Plan. Other administrative expenses not paid by the Trust or Plan are
     paid by the Firm.

3.   Tax Status

     The Internal Revenue Service has determined and informed the Firm by a letter dated December 23,
     2013 that the Plan is designed in accordance with applicable sections of the Internal Revenue Code
     (“IRC”). The Plan has been amended since receiving the determination letter. However, the Plan
     administrator and the Plan’s tax counsel believe that the Plan is designed and is currently being
     operated in compliance with the applicable requirements of the IRC. Therefore, no provision for
     income taxes, other than for the allocated portion of unrelated business income tax of the Trust as
     discussed below, has been included in the Plan’s financial statements.

     The limited partnerships in which the Trust invests may incur debt to increase earnings. Earnings
     attributable to such borrowed funds subjects the Trust to unrelated business income tax that, to the
     extent allocable to the Plan, is included in administrative and other expenses.

     Accounting principles generally accepted in the United States of America require Plan management
     to evaluate tax positions taken by the Plan and recognize a tax liability if the Plan has taken an
     uncertain tax position that more likely than not would not be sustained upon examination by the taxing
     authorities. The Plan administrator has analyzed the tax positions taken by the Plan and has
     concluded that as of December 31, 2014 there are no uncertain positions taken or expected to be
     taken that would require recognition of a liability or disclosure in the financial statements. The Plan
     administrator believes the Plan is no longer subject to income tax examinations for years prior to
     2011.




                                                    8
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 34 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

4.   Modifications and Termination

     The Firm intends to continue the Plan indefinitely, but reserves the right to amend or discontinue it at
     any time. If the Plan is terminated or contributions discontinued, Plan participants will be fully vested
     in their rights under the Plan and benefits will be distributed either in accordance with provisions of
     the Plan or as otherwise provided by the Firm’s Board of Directors.

5.   Risks and Uncertainties

     The Plan provides for various investment options through the Trust as presented in Notes 6 and 7.
     Investments are exposed to various risks, such as interest rate, market and credit. Due to the level
     of risk associated with certain investments, it is at least reasonably possible that changes in the
     values of the investments will occur in the near term and that such changes could materially affect
     participants’ account balances and the amounts reported in the statements of net assets available
     for benefits.

     Some of the Plan’s investments may be illiquid and the Plan may not be able to vary the Portfolio in
     response to changes in economic and other conditions. Some of the investments that are purchased
     and sold are traded in private, unregistered transactions and are therefore subject to restrictions on
     resale or otherwise have no established trading market. In addition, if the Plan is required to liquidate
     all or a portion of its portfolio quickly, the Plan may realize significantly less than the value at which it
     previously recorded those investments. The Plan may from time to time invest in derivative contracts
     traded over the counter, which are not traded in an organized public market and may be illiquid.

     The Trust invests primarily in Portfolio Funds that are not registered under the Investment Company
     Act of 1940 and invests in and actively trades securities and other financial instruments using different
     strategies and investment techniques that may involve significant risks. Such risks include those
     related to the volatility of the equity, credit, and currency markets, the use of leverage associated with
     certain fixed income strategies, derivative contracts and in connection with short positions, the
     potential illiquidity of certain instruments and counterparty and broker arrangements.

     The Portfolio Funds may invest a higher percentage of their assets in specific sectors of the market
     in order to achieve a potentially greater investment return. As a result, the Portfolio Funds may be
     more susceptible to economic, political and regulatory developments in a particular sector of the
      market, positive or negative, and may experience increased volatility of the Portfolio Fund's net asset
     value.

     The Portfolio Funds may invest in securities of foreign companies that involve special risks and
     considerations not typically associated with investments in the United States of America, due to
     concentrated investments in a limited number of countries or regions, which may vary throughout the
     year depending on the Portfolio Fund. Such concentrations may subject the Portfolio Funds to
     additional risks resulting from political or economic conditions in such countries or regions and the
     possible imposition of adverse governmental laws or currency exchange restrictions could cause the
     securities and their markets to be less liquid and their prices to be more volatile than those of
     comparable U.S. securities.




                                                       9
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 35 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.   Trust Financial Information

     The Plan has a 86.9% and 81.0% interest in the McKinsey Master Retirement Trust at December 31,
     2014 and 2013, respectively. The statements of net assets of the Trust at December 31 are as
     follows:

                                                                        2014                2013

      Assets
      Investments at fair value
        Investments in Portfolio funds                            $ 4,389,722,941    $ 3,993,962,399
        Cash surrender value of life insurance policies                 4,709,762          5,127,693
            Total Investments                                       4,394,432,703      3,999,090,092
      Assets related to 401(h) account (amount included
       above in Investments at fair value)                            119,945,523        110,030,477
      Receivables
       Investments sold                                                23,517,856          34,112,716
       Interest and dividends                                              27,215              65,302
       Other receivables                                               65,796,711              21,944
                                                                       89,341,782          34,199,962
      Cash and cash equivalents                                       553,896,565        722,410,963
            Total assets                                            5,037,671,050      4,755,701,017

      Liabilities
      Other payables                                                   45,197,338         52,090,066
      Amounts related to obligation of 401(h) account                 119,945,523        110,030,477
            Total liabilities                                         165,142,861        162,120,543
            Net assets                                            $ 4,872,528,189    $ 4,593,580,474

     The Trust applies the authoritative guidance contained in FASB ASC 820-10, Fair Value
     Measurements and Disclosures, for estimating the fair value of investments in Portfolio funds that
     have calculated net asset value per share in accordance with FASB ASC 946-10, Financial

     Services-Investment Companies. According to this guidance, in circumstances in which net asset
     value per share of an investment is not determinative of fair value, the Company is permitted, as a
     practical expedient, to estimate the fair value of an investment in a Portfolio fund using the net asset
     value per share of the investment (or its equivalent) without further adjustment, if the net asset value
     per share of the investment is determined in accordance with FASB ASC 946-10 as of the Trust’s
     measurement date.




                                                     10
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 36 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.   Trust Financial Information (continued)

     The following table summarizes the Trust's investments and related commitments and redemption
     restrictions as of December 31, 2014.


                                                                                                                             Redemption
                                                 Fair Value as of     % of Net       Unfunded        Redemption                 Notice
      Categories                                    12/31/2014           Assets     Commitment       Frequency ^               Period

      Event Driven                               $      14,025,931         0.3%                  Q                           100 Days
      Fixed Income                                     460,720,121         9.5%                  D,SA,NA                     0-90 Days
      Global Equities Long/Short                       150,624,713         3.1%                  D                           3 Days
      Global Macro/Trading                             455,847,704         9.4%                  D,Q, NA                     0-45 Days
      Liquidating stubs                                    757,127         0.0%                  NA                          0 Days
      Multi-Strategy                                 2,797,609,039        57.4%                  M                           5 Days
      Private equities                                  73,876,184         1.5%     $ 26,757,000 NA                          NA
      Short term Investments                           (12,369,835)       -0.3%                  D                           1 Day
      US Equities Long/Short                           448,631,957         9.2%                  D,A,NA                      0-1 Days
                                           Total $ 4,389,722,941          90.1%

      ^ Daily (D), Weekly (W), Monthly (M), Quarterly (Q), Not Applicable (NA), Semi-Annual (SA) and Annually (A). Some of the
      Portfolio Funds included in the investment categories above may be in liquidation and therefore subject to longer redemption periods.

     The categorization of the Portfolio Funds within the hierarchy is based on the availability of reported
     net asset values and liquidity and does not necessarily correspond to the Investment Manager's
     perceived risk of that Portfolio Fund. Investments for which the valuations are indirectly obtained are
     classified as Level 2, these include quotes for identical items in inactive, or similar items in
     active/inactive markets.

     Portfolio Funds not otherwise traded on a securities exchange would be classified within Level 2 of
     the fair value hierarchy as the value of these interests are primarily based on the respective net asset
     value reported by the management of each Portfolio Fund rather than market transactions and other
     observable market data.

     Level 2 also includes valuation sources not directly verifiable, but derived principally from, or
     corroborated by other market data or quoted prices in inactive markets.

     Level 3 Valuations are based on estimates and assumptions developed by the entity which cannot
     be directly or indirectly verified. These methods would be used to measure fair value to the extent
     that readily available sources are not available. Level 3 valuation sources are developed based on
     the best information available in the circumstances. Portfolio Funds which permit redemptions less
     frequently than quarterly would be classified as Level 3.




                                                                      11
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 37 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.   Trust Financial Information (continued)

     If the interest in any "side-pocket" (that is, the portion of the Portfolio Fund segregated from other
     investments for the purpose of allocating gains and losses) is divisible from the interest in the Portfolio
     Fund (e.g. a separate class of shares), the Investment Manager considers the attributes and
     characteristics of side-pockets, which typically have less liquidity, separately from the Portfolio Fund
     in determining the appropriate valuation and level within the valuation hierarchy. Given that side-
     pockets are generally illiquid with no active market, the side-pocket interests are generally classified
     as Level 3. When the Portfolio Fund and side-pocket interests are not divisible (e.g. a partnership
     structure) the Investment Manager considers the significance of the side-pocket value in relation to
     the Portfolio Fund as a whole in determining the classification of the interest in the Portfolio Fund
     within the hierarchy. If the side-pocket exposure is deemed significant, the entire investment in the
     Portfolio Fund is classified as Level 3.

      The Trust’s investments categorized as Level 3 have been utilizing third party pricing information and
      were valued at the net asset value, without adjustment. The net asset value reported by the Portfolio
      Funds may be based upon unobservable inputs and a significant change in those unobservable
      inputs could result in a significantly lower or higher reported net asset value reported for such
      Portfolio Funds.




                                                     12
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 38 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.    Trust Financial Information (continued)

      The following table summarizes the inputs used in accordance with ASC 820, as discussed in Note 2,
      in determining the fair valuation of the Trust’s investments. Funds in which the Trust invested more
      than 5% of its net assets are individually identified, while smaller investments are aggregated.

      December 31, 2014
                                                          Level 1                  Level 2                   Level 3               Total

      Assets at fair value
      Event Driven                           $                      -     $         14,025,931       $                -       $    14,025,931
      Fixed Income                                        109,675,901              343,172,365                7,871,855           460,720,121
      Global Equities Long/Short                                    -              150,624,713                        -           150,624,713
      Global Macro/Trading                                          -               60,788,909                  528,130            61,317,039
        Compass AGE LLC                                             -              394,530,665                        -           394,530,665
      Liquidating stubs                                             -                        -                  757,127               757,127
      Multi-Strategy
        SSALT Fund Limited                                          -             2,797,609,039                       -      2,797,609,039
      Private Equities                                              -                    93,857              73,782,327         73,876,184
      Cash Surrender Value of Life Insurance                        -                         -               4,709,762          4,709,762
      US Equities Long/Short                                        -                   466,866                 532,130            998,996
         Passive US Equities                                        -               447,632,961                       -        447,632,961
                Total assets at fair value        $       109,675,901     $       4,208,945,306      $       88,181,331    $ 4,406,802,538


      Liabilities
      Currency Forward Contracts                  $                   -   $         (12,369,835)     $                 -   $      (12,369,835)
                Total liabilities at fair value   $                   -   $         (12,369,835)     $                 -   $      (12,369,835)
                Total                             $       109,675,901     $       4,196,575,471      $       88,181,331    $ 4,394,432,703


     December 31, 2013
                                                           Level 1                   Level 2                   Level 3                 Total

      Assets at fair value
      Event Driven                           $           -                    $        14,647,533        $               -        $    14,647,533
      Fixed Income                             197,680,768                            393,096,721               11,034,628            601,812,117
      Global Equities Long/Short                          -                           131,334,619                         -           131,334,619
      Global Macro/Trading                                -                            41,001,418                2,796,903             43,798,321
        Compass AGE LLC                                   -                           313,459,059                         -           313,459,059
      Liquidating stubs                                   -                                      -                 756,881                756,881
      Market Neutral Equities                             -                                      -                        -                     -
      Multi-Strategy
        SSALT Fund Limited                                -                         2,504,605,595                         -         2,504,605,595
      Private Equities                                    -                               232,463               73,484,485             73,716,948
      Short term Investments                    15,162,062                              1,284,999                         -            16,447,061
      Cash Surrender Value of Life Insurance              -                                      -               5,127,693              5,127,693
      US Equities Long/Short                              -                            21,015,621                  748,826             21,764,447
          Passive US Equities                                         -               271,619,818                         -           271,619,818
                Total assets at fair value            $    212,842,830        $     3,692,297,846        $      93,949,416        $ 3,999,090,092




                                                                 13
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 39 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.   Trust Financial Information (continued)

     The following table sets forth a summary of changes in the fair value of the Trust and Plan's Level 3
     assets. The changes are due to redemptions from Level 3 investments and the change in liquidity
     terms of certain investments. Transfers between levels are recorded based on beginning of the year
     value.

      Year ended December 31, 2014

                                                                                                                                                                           Change in
                                                                                                                                                                           Unrealized               Balance as of
                                      Balance as of        Transfers into (out                                                                   Realized              appreciation/                December 31,
                                      January 1, 2014               of) Level 3              Purchases                    Sales                  gain/(loss)           (depreciation)                   2014


      Strategy
      Fixed Income              $            11,034,628        $                  -         $ 1,642,098           $        (4,875,137)       $                 -       $           70,265       $        7,871,854
      Global Macro/Trading                    2,796,903                           -                 14,000                  (213,196)                    9,726                 (2,079,302)                528,131
      Liquidating Stubs                         756,881                           -                      -                           -                         -                      246                 757,127
      Private equities                       73,484,485                           -           11,627,260                  (19,379,715)               5,370,204                  2,680,093               73,782,327
      Cash Surrender Value of
        Life Insurance Policies               5,127,693                           -                      -                  (417,931)                          -                        -                4,709,762
      US Equities Long/Short                    748,826                           -                      -                  (141,841)                          -                  (74,855)                 532,130

                  Total           $          93,949,416        $                  -         $ 13,283,358          $       (25,027,820)       $       5,379,930         $          596,447       $       88,181,331


      Year ended December 31, 2013

                                                                                                                                                                               Change in
                                                                                                                                                                               Unrealized           Balance as of
                                           Balance as of           Transfers into (out                                                               Realized              appreciation/            December 31,
                                           January 1, 2013              of) Level 3               Purchases                  Sales                   gain/(loss)           (depreciation)               2013


      Strategy
      Credit Arbitrage and Distressed
                                   $                       -        $                  -      $               -       $                  -       $                 -       $                -       $               -
      Event Driven                                         -                           -                      -                          -                         -                        -                       -
      Fixed Income                              12,853,655                    (70,940)                        -              (3,494,364)                           -             1,746,277              11,034,628
      Global Equities Long/Short                           -                           -                      -                          -                         -                        -                       -
      Global Macro/Trading                       6,357,257                             -                      -              (1,159,998)                 562,621                 (2,962,977)             2,796,903
      Liquidating Stubs                            989,916                             -                      -                          -                         -              (233,035)                756,881
      Market Neutral Equities                    1,512,628                 (1,512,628)                        -                          -                         -                        -                       -
      Private equities                          67,172,719                            (1)          17,328,657               (17,370,749)                           -             6,353,859              73,484,485
      Cash Surrender Value of
        Life Insurance Policies                  5,602,024                             -                      -                (474,331)                           -                        -            5,127,693
      US Equities Long/Short                     1,610,797                   (996,660)                        -                          -                         -               134,689                 748,826

                  Total                $        96,098,996          $      (2,580,229)        $    17,328,657         $     (22,499,442)         $       562,621           $     5,038,813      $       93,949,416


     Net change in unrealized appreciation for Level 3 investments held by the Trust at December 31,
     2014 and 2013 were $596,447 and, $5,038,813 respectively. The Plan did not have any significant
     transfers between Level 1 and Level 2 assets during the years ended December 31, 2014 and 2013.




                                                                                                  14
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 40 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.   Trust Financial Information (continued)

     Trust net investment income for the years ended December 31, 2014 and 2013 is as follows:

                                                                          2014                 2013

      Investment income
      Interest                                                     $         76,120     $        254,289
      Dividends                                                           1,434,218            1,601,466
      Net appreciation in fair value of investments                     447,411,686          299,064,316
      Other Income                                                          220,907                    -
      Currency exchange (loss) gain                                         (33,118)             (38,343)
                                                                        449,109,813          300,881,727
      Investment expense
      Tax expense/credit                                                     18,591           (1,064,354)
      Investment fees                                                    20,939,642           23,187,419
                                                                         20,958,233           22,123,065
      Less: Income from 401(h) account                                       15,046              819,176
                Net investment income                              $    428,136,534     $    277,939,487


     Net appreciation (depreciation) in fair value of investments held by the Trust is as follows:

                                                                          2014                 2013

      Common stocks                                                $        (72,921)    $         21,185
      Forward currency contracts                                        (31,453,100)          (3,543,391)
      Limited partnerships and investment corporations                   60,507,143          111,908,187
      Commingled investment funds                                       418,430,564          190,678,335
                Net appreciation                                   $    447,411,686     $    299,064,317


      Investments in Derivatives and Financial Instruments with Off-Balance Sheet Risk
     The Trust may enter into forward currency contracts (obligations to purchase or sell non-U.S.
     currencies in the future on dates and at prices fixed at the time contracts are entered into) to hedge
     the Trust against fluctuations in the value of its assets or liabilities due to changes in the value of non-
     U.S. currencies. Each day the forward currency contract is open, changes in the value of the contract
     are recognized as unrealized gains or losses by “marking to market”. When the delivery of the
     currency is made or taken, the Trust records a realized gain or loss equal to the difference between
     the cost of closing the transaction and the Trust’s basis in the contract. The unrealized appreciation
     (depreciation) is included in the Trust’s net appreciation in fair value of investments, currency




                                                      15
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 41 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.   Trust Financial Information (continued)

     contracts component. The Trust is subject to off-balance sheet risk to the extent of the value of the
     contracts for purchases of non-U.S. currencies, and to the full extent of market value changes for
     sales of contracts of non-U.S. currencies. The Trust had the following forward currency contracts
     open as of:

     December 31, 2014
                                   Settlement          Contracts       December 31, 2014         Unrealized
      Contracts to Buy (Sell)         Date             to Deliver        Market Value           Appreciation
                                                                                               (Depreciation)
      Euros
      97,500,000                January 5, 2015    $   123,141,791     $   118,696,780     $       (4,445,011)

      97,500,000                  April 2, 2015    $   118,788,916     $   118,077,375     $         (711,541)

      CNY
      272,448,800               January 5, 2015    $    44,200,000     $    44,525,053     $          325,053

      (241,403,800)             January 6, 2015    $    (39,400,000)   $    (39,451,512)   $          (51,512)

      244,811,900                 April 2, 2015    $    39,400,000     $    39,062,093     $         (337,907)

      MYR
      58,229,460                January 5, 2015    $    17,700,000     $    16,656,500     $       (1,043,500)

      (55,331,600)              January 5, 2015    $    (15,800,000)   $    (15,827,569)   $          (27,569)

      55,774,000                  April 2, 2015    $    15,800,000     $    15,832,292     $           32,292

      SGD
      56,000,000                 January 5, 2015   $    43,902,802     $    42,391,087     $       (1,511,715)

      52,000,000                  April 2, 2015    $    39,307,582     $    39,186,134     $         (121,448)

      SEK
      318,600,000                January 5, 2015   $    44,098,883     $    41,041,353     $       (3,057,530)

      306,400,000                 April 2, 2015    $    39,484,626     $    39,153,747     $         (330,879)

      KRW
      27,858,125,000             January 5, 2015   $    26,500,000     $    25,344,000     $       (1,156,000)

      (25,936,400,000)          January 6, 2015    $    (23,600,000)   $    (23,522,946)   $           77,054

      26,036,700,000              April 2, 2015    $    23,600,000     $    23,590,378     $           (9,622)




                                                       16
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 42 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

6.   Trust Financial Information (continued)

     December 31, 2013
                            Settlement           Contracts      December 31, 2013         Unrealized
      Contracts to Buy         Date              to Deliver          Market Value         Appreciation
                                                                                         (Depreciation)
      Euros
      80,000,000           April 2, 2014     $   110,276,640     $     110,233,600   $          (43,040)


      CNY
      250,612,500          April 2, 2014     $    41,000,000     $      41,237,610   $          237,610


      MYR
      54,512,700           April 2, 2014     $    16,500,000     $      16,552,104   $           52,104

      SGD
      52,500,000           April 2, 2014     $    41,559,799     $      41,582,182   $           22,383

      SEK
      268,000,000          April 2, 2014     $    41,545,917     $      41,663,492   $          117,575

      KRW
      26,510,000,000       April 2, 2014     $    25,000,000     $      24,979,977   $          (20,023)


7.   Investment Options

     A brief description of each investment option are as follows:

     Currency Deposits Portfolio
     Assets are invested in currency deposits held with Deutsche Bank to provide short-term fixed income.

     Short-Term U.S. Treasury Money Market Portfolio
     Assets are invested in the JP Morgan 100% U.S. Treasury Securities Money Market Capital Shares,
     JP Morgan Federal MM Institutional Shares and JP Morgan Money Market Institutional Shares, short-
     term mutual funds, which provide a consistently positive return and preserve flexibility.

     Passive Euro Bonds Portfolio
     Assets are invested in a broadly diversified portfolio of high-quality bonds, notes and short-term debt
     securities issued by governments, banks, corporations and other institutions of countries that are
     members of the European Monetary Union, as well as futures on these securities. The Portfolio’s
     holdings are denominated in Euros.




                                                    17
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 43 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

7.   Investment Options (continued)

     Passive Inflation-Linked Bond Portfolio
     Assets are primarily invested globally in inflation-indexed bonds of varying maturities issued or
     guaranteed by the U.S. and other national governments, their agencies, corporations and other
     issuers.

     Passive U.S. Bonds Portfolio
     Assets are invested in the Barclays U.S. Debt Index Fund, a commingled fund that holds diversified
     portfolios of corporate and U.S. government bonds, money market securities, and a variety of other
     income-oriented instruments with the aim of earning greater returns than other fixed-income
     alternatives.

     Global Private Equity 1997 Portfolio
     Assets are primarily invested in private equity partnerships that seek to provide long-term capital
     growth. These partnerships generally buy companies and attempt to institute an array of positive
     changes in the companies to substantially increase their value. Invested assets are restricted on a
     long-term basis, and no new funds may be invested in this option. At December 31, 2014 and 2013
     assets in the amount of $93,857 and $232,463, respectively, were invested by the Trust in CGPEC
     – 1997 LLC, and the remaining portion of the portfolio is invested in other assets. CGPEC – 1997
     LLC is a related party owned by the Trust and certain shareholders of the Firm, and is advised by
     MIO Partners, Inc., a wholly owned subsidiary of the Firm.

     Special Situations Moderate Portfolio – USD
     Assets are primarily invested in the Special Situations Portfolio, limited partnerships, non-U.S.
     investment corporations and managed accounts to provide a reasonable expectation of growth
     through hedging strategies. The assets of the limited partnerships, non-U.S. investment corporations
     and managed accounts are principally invested in equity securities, government obligations and
     corporate bonds. The partnerships and non-U.S. investment corporations also establish positions
     through short sales of securities, repurchase and reverse repurchase agreements and derivative
     financial instruments including interest rate caps and swaps, options, futures and forward contracts
     for currencies, commodities and other financial instruments.          Of the portfolio’s assets at
     December 31, 2014 and 2013, no other country outside of the United States individually accounted
     for more than 10% of the portfolio’s total assets.

     Special Situations Moderate Portfolio – Multi-Currency-Hedged Version
     The Portfolio aims to provide participants a Multi-Currency Hedged version of a multi-asset-class
     balanced portfolio. Assets are primarily invested in the Special Situations Portfolio, limited
     partnerships, non-U.S. investment corporations and managed accounts to provide a reasonable
     expectation of growth through hedging strategies. The assets of the limited partnerships, non-U.S.
     investment corporations and managed accounts are principally invested in equity securities,
     government obligations and corporate bonds. The partnerships and non-U.S. investment
     corporations also establish positions through short sales of securities, repurchase and reverse
     repurchase agreements and derivative financial instruments including interest rate caps and swaps,
     options, futures and forward contracts for currencies, commodities and other financial instruments,
     and various currencies. Of the portfolio's assets at December 31, 2014 and 2013, no other country
     outside of the United States individually accounted for more than 10% of the portfolio's total assets.




                                                   18
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 44 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

7.   Investment Options (continued)

     Active Global Equities Portfolio
     Assets are primarily invested in non-U.S. equities in both developed and emerging markets through
     third-party asset managers employing aggressive, and sometimes leveraged, equity trading
     strategies and/or directly through equity and/or currency derivatives. The Portfolio invests mainly in
     equities, typically both long and short, and in other types of financial and non-financial assets,
     including currencies, debt securities, indexes and derivatives. Significant parts of the Portfolio may
     be invested in the Special Situations Moderate Portfolio, the Special Situations Aggressive Long
     Term Portfolio, and/or other relative value strategies, and it may hold cash investments.

     Passive Non-U.S. Equities Portfolio
     Assets are invested in non-U.S. securities in developed and emerging markets. As a general rule,
     individual developed countries will be weighted according to their relative GDPs and rebalanced to
     that weighting once a year. Individual emerging market countries may be market capitalization-
     weighted or the asset manager may follow another largely passive approach. These investments
     are generally made through various investment vehicles managed by third parties. The Portfolio
     provides diversified participation in the world stock market outside the United States, with a significant
     emerging markets component, but without the risks or potential advantages of active management.
     At times, the Portfolio may also hold cash or cash equivalent securities.

     Passive U.S. Equities Portfolio
     Assets are primarily invested in various vehicles managed by third-party investment managers, but
     can also be invested by using derivatives such as futures and swaps. The Portfolio might also hold
     cash and cash equivalent securities, but in general will aim to have full exposure to the U.S. equities
     market. The Portfolio’s holdings of stocks are, in general, weighted to match each stock’s position in
     the Russell 3000 Index.

     Special Situations Aggressive Long Term Portfolio
     Assets are primarily invested in managed accounts, limited partnerships and non-U.S. investment
     corporations to provide a high return through specialized investment strategies. The assets of the
     managed accounts are invested in U.S. and other national government obligations, corporate bonds,
     equity securities and commingled investment funds. Also, the managers sell securities short. The
     limited partnerships invest in U.S. and other national government obligations, corporate bonds and
     equity securities, frequently including securities of troubled companies, undervalued issues and
     securities with limited markets, as well as leveraged buyouts and real estate related assets. The
     limited partnerships and non-U.S. investment corporations also establish positions through short
     sales of securities and derivative financial instruments including interest rate caps and swaps,
     options, futures and forward contracts for currencies, commodities and other financial instruments.
     One country accounted for more than 10% of the portfolio’s total assets at December 31, 2014 and
     2013. No other country outside of the United States individually accounted for more than 10% of the
     portfolio's total assets at December 31, 2014 and 2013.




                                                     19
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 45 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

7.   Investment Options (continued)

     Qualified Plan Life Insurance
     The Plan permits participants to transfer funds from the Short-Term U.S. Treasury Money Market
     Portfolio, or any of the passive portfolios, to the Qualified Plan Life Insurance to acquire and pay
     premiums on life insurance policies covering the Plan participant and/or any other person in whom
     the Plan participant has an insurable interest. The balance in the portfolio at December 31, 2014
     and 2013 represents the cash surrender value of life insurance policies assigned to the Plan.

     Other Portfolios
     The remaining Plan assets are invested, principally in Germany, for the benefit of participants in
     certain non-U.S. countries. The majority of assets invested are not participant-directed (see note 8).
     The assets are primarily invested in various types of bonds and indexed equities.

8.   Nonparticipant-Directed Investments

     Information about the net assets and the significant components of the changes in net assets relating
     to the nonparticipant-directed investments is as follows:

                                                                        December 31,        December 31,
                                                                             2014                  2013
      Net Assets
      Bonds                                                         $        31,741,115     $     40,854,179
      Limited partnerships and investment corporations                      148,794,625          147,488,304
      Other assets and liabilities                                           20,133,354           17,716,208
                                                                    $       200,669,094     $    206,058,691


                                                                            Year Ended           Year Ended
                                                                         December 31,           December 31,
                                                                              2014                 2013
      Changes in net assets
      Net appreciation in fair value of investments                     $     1,621,645     $     12,816,366
      Benefits paid to participants                                           (6,830,215)          (1,999,295)
      Administration Fees                                                      (181,027)            (154,385)
      Net (decrease)                                                    $     (5,389,597)   $     10,662,686




                                                      20
     Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 46 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

9.   Reconciliation of Financial Statements to Form 5500

     The following is a reconciliation of benefits paid to participants per the financial statements for the
     years ended December 31, 2014 and 2013 to the Form 5500:

                                                                               2014                 2013


      Benefits paid to participants per the financial statements       $     163,396,467      $   155,836,473


      Add: Amounts allocated to withdrawing participants at
        December 31, 2014                                                      1,963,086             1,824,227
      Less: Amounts allocated to withdrawing participants at
        December 31, 2013                                                     (1,824,227)           (2,903,841)

      Less: Amounts for Roth Conversion                                       (3,847,602)           (6,601,742)

      Less: Other                                                                         -         (1,198,272)

      Benefits paid to participants per Form 5500                      $     159,687,724      $   146,956,845


     The following is a reconciliation of Net Assets available for benefits per the financial statements for
     the years ended December 31, 2014 and 2013 to the Form 5500:

                                                                                   2014                   2013


      Net assets available for benefits per the financial statements          $ 4,237,743,385      $ 3,731,189,737
      Less: Amounts allocated to withdrawing participants                          (1,963,086)          (1,824,227)
      Add: Prior year amounts allocated to withdrawing participants                1,964,643              2,903,841
      Other                                                                           (20,849)             (939,198)
      Net assets available for benefits per Form 5500                         $ 4,237,724,093      $ 3,731,330,153


     The following is a reconciliation of Contributions per the financial statements for the years ended
     December 31, 2014 and 2013 to the Form 5500:

                                                                            2014                   2013


      Contributions per financial statements                       $ 307,419,596              $ 139,772,952
      Less: Roth Rollovers                                                 (3,847,602)            (6,601,742)

      Contributions per Form 5500                                  $ 303,571,994              $ 133,171,210




                                                       21
      Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 47 of 50
McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Notes to Financial Statements
December 31, 2014 and 2013

10.   Related Parties

      MIO Partners, Inc. (“MIO”), a wholly owned subsidiary of the Firm, is the Investment Manager of the
      Trust. MIO manages the investments of the Trust and was reimbursed by the Trust for certain
      expenses incurred in connection with this role during 2014 and 2013 in the amounts $20,253,473
      and $22,511,000, respectively. These transactions qualify as party-in-interest transactions or
      reimbursement of third party expenses. The Plan invests in certain funds which are managed by
      MIO with a fair market value at December 31, 2014 and 2014 of $3,346,090,063 and $2,936,281,784,
      respectively.

11.   Subsequent Events

      Events that have occurred subsequent to December 31, 2014 and up to July 31, 2015, the date the
      financial statements were available to be issued, have been evaluated for recognition or disclosure
      within the financial statements. The Plan has determined that no additional items require disclosure.




                                                    22
Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 48 of 50




                     SUPPLEMENTAL SCHEDULE
                         Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 49 of 50



McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Schedule H, Line 4i - Schedule of Assets (Held at End of Year)
December 31, 2014


          (a)                             (b)                                       (c )                        (d)          (e)
 Person Known to Be                                                Description of Investment Including
  a Party-in-Interest       Identity of Issue, Borrower,             Maturity Date, Rate of Interest,                      Current
     to the Plan            Lessor or Similar Party                 Collateral, Par or Maturity Value           Cost        value

            *               Notes receivable from participants   Loans to participants, prime at origination,
                                                                 maturity dates vary. (interest rate is
                                                                 3.25%, maturing from 2015-2020)                 **    $    6,848,807




* Denotes party-in-interest as defined by ERISA.
** Cost information is not required for participant-directed accounts.




                                                                          24
                           Case 1:19-cv-01466-GHW-SN Document 33-1 Filed 04/22/19 Page 50 of 50


McKinsey & Company, Inc.
Profit-Sharing Retirement Plan
Schedule H, Line 4i-Schedule of Assets (Held at End of Year)
December 31, 2014



         (a)                             (b)                                           (c)                     (d)          (e)
Person known to be                                                   Description of investment including
 a party-in-interest    Identity of issue, borrower,                   maturity date, rate of interest,                   Current
    to the plan         lessor or similar party                        collateral, par or maturity value       Cost        value

          *             McKinsey Master Retirement Trust        Investment in Master Trust                     ***    $ 4,234,898,401



          *             Notes receivable from participants      Loans to participants, prime at origination,
                                                                maturity dates vary. (interest rate varying
                                                                from 3.25%, maturing from 2015-2020)            **    $    1,449,326



          *             Denotes part-in-interest as defined by ERISA.
         **             Cost information is not required for participant-directed accounts.
         ***            The cost reflects only the non-participant directed investment in the
                        amount of $24,810,824.
